Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.	
Formal Matters
Applicant's response, filed 12 January 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Status of Claims
Claims 1-2, 4, 6-13, 15-24, and 40-42 are currently pending and have been examined.
Claims 1, 4, 6, 16, 18-20, and 24 have been amended.
Claims 1-2, 4, 6-13, 15-24, and 40-42 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 13 August 2015 claiming benefit to Provisional Application 62/204,470.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-13, 15-24, and 40-42 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1, 16, and 24 are drawn to a method, computer readable medium, or system, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for creating a radiation treatment plan for a given patient in part performing the steps of repeatedly performing a treatment planning process comprising: detecting at least one contour identifying one or more anatomical structures and at least one tumor volume represented by the [image]; computing a set of dose treatment plans for the patient based on the at least one contour, a set of prior patient dose treatment plans, and a first model that maps patient contours to dose treatment plans; computing a set of recommended treatment results for the patient based on the at least one contour, a set of prior patient treatment results, the set of prior patient dose treatment plans, and a second model that maps dose treatment plans to treatment results wherein each recommended treatment result in the set of recommended treatment results specifies one or more results of delivering a given treatment plan to a patient. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process of receiving diagnostic image, determining a treatment plan based on the image and historical patient data results from the planned treatment, and presenting the treatment plan to the user. This amounts to analyzing information in a way that can be performed mentally then displaying the results.
Independent claim 1 also recites a method for creating a radiation treatment plan for a given patient in part performing the steps of receiving [an image] that includes a representation of an interior of a patient who is to receive radiation treatment; presenting the set of recommended treatment results to a user for evaluation, receiving a user input providing at least one modified contour; and presenting, in real-time, a modified set of recommended treatment results generated based on the at least one modified contour and the second model, wherein the treatment planning process is repeated until a selection is made by the user of one of the set of recommended treatment results; and in response to a selection from the user, providing the selected recommended treatment result to a system for generating a treatment plan for the patient that achieves the selected recommended treatment result. While these steps can be considered functions performable in the mind with pen and paper, they may also amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Independent claim 16 recites an apparatus for creating a radiation treatment plan for a given patient in part performing the steps of repeatedly performing a treatment planning process comprising: detecting at least one contour identifying one or more anatomical structures and at least one tumor volume represented by the [image]; computing a set of dose treatment plans for the patient based on the at least one contour, a set of prior patient dose treatment plans, and a first model that maps patient contours to dose treatment plans; computing a set of recommended treatment results for the patient based on the at least one contour, a set of prior patient treatment results, the set of prior patient dose treatment plans, and a second model that maps dose treatment plans to treatment results wherein each recommended treatment result in the set of recommended treatment results specifies one or more results of delivering a given treatment plan to a patient. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). The claim steps recite a process of receiving diagnostic image, determining a treatment plan based on the image and historical patient data results from the planned treatment, and presenting the treatment plan to the user. This amounts to analyzing information in a way that can be performed mentally then displaying the results.
Independent claim 16 also recites an apparatus for creating a radiation treatment plan for a given patient in part performing the steps of receiving [an image] that includes a representation of an interior of a patient who is to receive radiation treatment; presenting the set of recommended treatment results to a user for evaluation; receiving a user input providing at least one modified contour; and presenting, in real-time, a modified set of recommended treatment results generated based on the at least one modified contour and the second model, wherein the treatment planning process is repeated until a selection is made by the user of one of the set of recommended treatment results; and in response to a selection from the user, providing the selected recommended treatment result to a system for generating a treatment plan for the patient that achieves the selected recommended treatment result. While these steps can be considered functions performable in the mind with pen and paper, they may also amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Independent claim 24 recites a system for creating a radiation treatment plan for a given patient in part performing the steps of; repeatedly performing a treatment planning process comprising: detecting at least one contour identifying one or more anatomical structures and at least one tumor volume represented by the [image]; computing a set of dose treatment plans for the patient based on the at least one contour, a set of prior patient dose treatment plans, and a first model that maps patient contours to dose treatment plans; computing a set of recommended treatment results for the patient based on the at least one contour, a set of prior patient treatment results, the set of prior patient dose treatment plans, and a second model that maps dose treatment plans to treatment results, wherein each recommended treatment result in the set of recommended treatment results specifies one or more results of delivering a given treatment plan to a patient. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2) subsection III.B). 
Independent claim 24 also recites a system for creating a radiation treatment plan for a given patient in part performing the steps of receiving [an image] that includes a representation of an interior of a patient who is to receive radiation treatment; presenting the set of recommended treatment results to a user for evaluation; receiving a user input providing at least one modified contour; and presenting, in real-time, a modified set of recommended treatment results generated based on the at least one modified contour and the second model, wherein the treatment planning process is repeated until a selection is made by the user of one of the set of recommended treatment results; in response to a selection from the user, and providing the selected recommended treatment result to a system for generating a treatment plan for the patient that achieves the selected recommended treatment result. While these steps can be considered functions performable in the mind with pen and paper, they may also amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 16, and 24 recite causing a treatment device to be configured, based on one or more physical parameters associated with the treatment plan, to deliver a treatment to the patient. The treatment plan determined from the abstract idea is not "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). The treatment limitation does not have a significant relationship to the judicial exception – that is it does not integrate the law of nature into a practical application. Finally, the treatment or prophylaxis limitation does not impose meaningful limits on the judicial exception and is only extra-solution activity or a field-of-use (see MPEP § 2106.04(d)(2) for further discussion on the consideration factors for a particular treatment and prophylaxis in Step 2A Prong Two). Therefore, the claims only recite the prophylactic step as a tool which only serves to as insignificant post solution activity (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Claims 1, 16, and 24 recite a first model that is trained based on one or more machine-learning techniques and a second model that is trained based on the set of prior patient treatment results and the set of prior patient dose treatment plans using one or more machine-learning techniques. The use of a model trained with prior patient treatment results and dose treatment plans and/or using machine learning techniques is a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. Absent of language wherein a model too complex to be performed mentally is generated and iteratively updated/trained by the system, the use of the models’ output of a machine learning system serves as an extra solution activity incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Claims 1, 16, and 24 recite imaging data. The specification defines imaging data as patient images produced by a medical imaging technology, such as computed tomography (CT), magnetic resonance imaging (MRI), X-ray, fluoroscopy, ultrasound, nuclear medicine including positron emission tomography (PET), or any other suitable medical imaging technology and can be a single or plurality of images (Detailed Description on p. 4 ¶ 0020). The use of imaging data, in this case to save the patient images, only recites the image data as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 16, and 25 recite a user interface. The specification defines the user interface as a tool the allows a clinician to visualize, interact with, and modify imaging data of the current patient and the set of recommended treatment results to achieve an optimal treatment result for the current patient on a display device (Detailed Description on p. 8 ¶ 0033). The use of a user interface, in this case to allow a clinician to visualize, interact with, and modify imaging data, only recites the user interface as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 16 and 24 recite a computer program instructions. The specification does not further define the computer program instructions/program. The use of program instructions, in this case to define the system’s algorithm, only recites the computer program instructions as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 16 and 24 recite a non-transitory computer-readable storage medium. The specification defines the non-transitory computer-readable storage medium as any type of media suitable for storing electronic instructions (Detailed Description p. 27 ¶ 0093). The use of a non-transitory computer-readable storage medium, in this case to store data and program code, only recites the non-transitory computer-readable storage medium as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 24 recites a processor. The specification notes only that the processor can be one or many processors executing the computer program code (Detailed Description on p. 27 ¶ 0093). The use of a processor, in this case to performing any or all of the steps, operations, or processes of the claimed invention, only recites the processor as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 16, and 24 recite an imaging data.
Claims 1, 16, and 25 recite a user interface.
Claims 16 and 24 recite a computer program instructions.
Claims 16 and 24 recite a non-transitory computer-readable storage medium.
Claim 24 recites a processor.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claims 1, 16, and 24 recite causing a treatment device to be configured, based on the treatment plan, to deliver a treatment to the patient. Treating a patient based on a treatment plan is well understood, routine, and conventional. This position is supported by (1) Braswell and Jacobson (CA 2734992C)(see the Abstract for delivering a radiation treatment based a predetermined treatment plan); (2) Sayeh et al. (US Patent No 8,262,554)(see the Abstract for delivery of radiation treatment according to a predetermined plan); and (3) Mohan et al. (EP 2,605,828)(see the Background for delivery of radiation to the patient based on the determined treatment plan). Therefore, the configuration of a treatment device additional element is not sufficient to amount to significantly more than the recited judicial exception.
Claims 1, 16, and 24 recite a first model that is trained based on one or more machine-learning techniques and a second model that is trained based on the set of prior patient treatment results and the set of prior patient dose treatment plans using one or more machine-learning techniques is well understood, routine, and conventional. This position is supported by (1) Purdie et al. (US Patent App No 2016/0140300)(see the Detailed Description in ¶ 0121 for machine learning radiation therapy planning); (2) Yin et al. (US Patent App No 2020/0108276)(see the Detailed Description in ¶ 0065-67 and ¶ 0178 for a machine learning generated model of past patient radiation treatment plans and outcomes); and Willcut and Stark (US Patent No 9764162)(see the Detailed Description in col 14 lines 36- 63 teaching on generating machine learning models from patient radiation treatment plans and results to provide current patient predictions).  Therefore, the machine learned treatment model additional element is not sufficient to amount to significantly more than the recited judicial exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2, 4, 5-13, 15, 40, 16-23, 41, and 42 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1, 16, and 24, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
Claims 1-2, 4, 6-13, 15-24, and 40-42 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, 15-24, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent No. 8,986,186) [hereinafter Zhang] in view of Wu Zhou and Yaoqin Xie, Interactive contour delineation and refinement in treatment planning of image-guided radiation therapy, 15(1) J of Applied Clinical Med Physics 141-166 (Nov. 1, 2014)[hereinafter Zhou] in further view of Yin et al. (US Patent Pub No 2016/0129,282)[hereinafter Yin].
As per claim 1, Zhang discloses the following limitations: 
a method for creating a radiation treatment plan for a given patient, the method comprising is taught in the Detailed Description in column 14 lines 51-52 (teaching on a system for generating radiation treatment plans);
receiving imaging data that includes a representation of an interior of a patient who is to receive radiation treatment is taught in the Claims in column 52 lines 62-64 (teaching on the system receiving tumor position information for the patient from an imaging device);
repeatedly performing a treatment planning process comprising is taught in the Summary of the Invention in column 5 lines 28-31 and in the Detailed Description in column 22 lines 35-39 (teaching on repeating the process until a certain threshold of acceptable parameters is met);
detecting at least one contour identifying one or more anatomical structures is taught in the Detailed Description in column 12 lines 16-19 and column 18 lines 12-15 (teaching on determining the isodose contours for prospective plans);
and at least one tumor volume represented by the imaging data is taught in the Detailed Description in column 13 lines 43-46 and 49-51, column 22 lines 28-30, and (teaching on determining the planning target volume which is the principal tumor volume/primary treatment volume);
computing a set of dose treatment plans for the patient based on the at least one contour is taught in the Detailed Description in column 12 lines 47-62 and in the Claims at column 53 lines 8-9 and column 54 lines 11-17 (teaching on the contour affecting the computed dose for the treatment);
and a set of prior patient dose treatment plans is taught in the Detailed Description in column 12 lines 27-28, column 15 lines 18-19, column 21 lines 61-64, and column 29 lines 50-53 (teaching on the system retrieving past patient treatment plans from an expert database that most closely match the needs of the current patient for determining the dose);
computing a set of recommended treatment results for the patient based on the at least one contour is taught in the Detailed Description in column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment);
a set of prior patient treatment results and the set of prior patient dose treatment plans is taught in the Detailed Description in column 33 lines 35-38 and column 29 lines 50-53 (teaching on the AutoPlan system allowing for comparison between the current and past patient results stored in the expert database to a particular treatment plan to assist physicians in selecting the best fit protocol from the automated selection);
wherein each recommended treatment result in the set of recommended treatment results specifies one or more results of delivering a given treatment plan to a patient is taught in the Detailed Description in column 27 lines 4-39 (teaching on the AutoPlan system generating a few different selectable plans, each with different compromises between harming organ's at risk verses successful treatment of the target organ (treated as synonymous to recommended treatment results), wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
presenting in a user interface the set of recommended treatment results to a user for evaluation is taught in the Detailed Description in column 14 line 54 and in the Figures at fig. 1 reference character 110 (teaching on displaying the treatment plans on a user interface device);
presenting in a user interface, in real-time, a modified set of recommended treatment results is taught in the Summary of the Invention in column 5 lines 28-31, in the Detailed Description in column 22 lines 35-39, and 27 lines 4-39 (teaching on repeating the planning process until the desired treatment results of reaching a certain toxicity determined to be effective at treating the area of interest wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
wherein the treatment planning process is repeated until a selection is made by the clinician of one of the modified set of recommended treatment results is taught in the Summary of the Invention in column 5 lines 28-31, in the Detailed Description in column 22 lines 35-39, and 27 lines 4-39 (teaching on repeating the process until a certain threshold of acceptable parameters is met - the threshold is considered analogous to desired treatment results of reaching a certain toxicity determined to be effective at treating the area of interest); 
and in response to a selection from the clinician, providing the selected recommended treatment result to a system for generating a treatment plan for the patient that achieves the selected recommended treatment result is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient); -AND-
causing a treatment device to be configured, based on one or more physical parameters associated with the treatment plan, to deliver a treatment to the patient is taught in the Background in column 1 lines 54-56 and in the Detailed Description in col 16 lines 65-67 (teaching on a radiation therapist using the final plan based on a patient physical parameter to deliver the treatment to the patient by a treatment device).
Zhang fails to teach the following. Zhou, however, does teach:
receiving a user input via the user interface providing at least one modified contour; and is taught in the § B.3 Manual revision on p. 147-149 and Fig. 1 on p. 145 (teaching on enabling the user to manually alter the predetermined contours to optimize the treatment planning); -AND-
generated based on the at least one modified contour and the second model is taught in the § I Introduction on p. 142-143 (teaching on utilizing both automatic contour detection (treated here as the second model) with manual optimization to replan treatment to produce the highest treatment precision within a treatment planning software system).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system to Zhang to include manual manipulation of the machine determined contour data points of Zhou with the motivation of improving “the accurate contour delineation of the target and/or organs at risk (OAR) [that] is essential in treatment planning for image-guided radiation therapy (IGRT)”(Zhou in the Abstract on p. 141).
Zhang and Zhou fail to teach the following. Yin, however, does teach:
a first model that maps patient contours to dose treatment plans and is trained based on one or more machine-learning techniques is taught in the Detailed Description in ¶ 0066, ¶ 0058, and in the Figures at fig. 1B reference character 128  (teaching on a first machine learning model for mapping patient contour/feature data to treatment plans); -AND-
and a second model that maps dose treatment plans to treatment results and is trained based on the set of prior patient treatment results and the set of prior patient dose treatment plans using one or more machine-learning techniques is taught in the Detailed Description in ¶ 0066 ¶ 0149, ¶ 0178, and in the Figures at fig. 1B reference character 130  (teaching on a second machine learning model for comparing treatment plans with treatment parameters/results (i.e. tradeoffs) wherein the model is trained using historical patient treatment data).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include two machine learning models for generating patient treatment plans and predicting treatment results of Yin with the motivation of providing a “high quality or best achievable plan for the patient” and “alternative best achievable plans with different organ sparing objectives for treating the patient”  (Yin in the Brief Summary in ¶ 0009). 
As per claim 2, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 1. Zhang also discloses the following:
the method of claim 1, wherein a treatment result represents a set of one or more adverse events, wherein each adverse event is associated with one or more of the following outcomes is taught in the Detailed Description in columns 33-34 table 2 (teaching on treatment plan result predictions (P+ % column) association with other outcome specific probabilities);
a probability of level of toxicity to each identified anatomical structure is taught in the Detailed Description in column 30 lines 10-11 and table 1 (teaching on the base objective function for determining the treatment dosage probability including the dosage boundaries for the surrounding organs; measured in radiation absorption - centigray (cGy)); -AND-
or a highest probable level of toxicity to each identified anatomical structure is taught in the Detailed Description in column 30 lines 12-15 and table 1 and in column 31 lines 14-15 (teaching on the base objective function for determining the treatment dosage probability including the dosage maximum boundary for the surrounding organs (measured in radiation absorption - centigray (cGy))).
As per claim 4, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 1. Zhang also discloses the following:
the method of claim 1 wherein a first treatment result of the set of recommended treatment results is a predicted treatment result that is generated using the… model is taught in the Detailed Description in columns 33-34 table 2 (teaching on treatment plan result predictions (P+ % column) association with other outcome specific probabilities);
based on a plurality of prior patient dose treatment plans and treatment results associated with the plurality of prior patient dose treatment plans is taught in the Detailed Description in column 15 lines 29-34 , column 29 lines 7-8, and in the Brief Summary in column 4 lines 14-18 (teaching on the treatment result recommendations being derived from previous patients with a similar prognosis' response to a specific treatment plan); -AND-
wherein the … model is further based on a medical history of the prior patients associated with the plurality of prior patient dose treatment plans is taught in the Detailed Description in column 6 lines 62-64, column 15 lines 29-33, and column 29 lines 50-53 (teaching on the system storing previous patient treatment histories in the expert database for determining the current patient's treatment recommendations).
Zhang and Zhou fail to teach the following. Yin, however, does teach:
the second model is taught in the Detailed Description in ¶ 0066 ¶ 0149, ¶ 0178, and in the Figures at fig. 1B reference character 130  (teaching on a second machine learning model for comparing treatment plans with treatment parameters/results (i.e. tradeoffs) wherein the model is trained using historical patient treatment data).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include two machine learning models for generating patient treatment plans and predicting treatment results of Yin with the motivation of providing a “high quality or best achievable plan for the patient” and “alternative best achievable plans with different organ sparing objectives for treating the patient”  (Yin in the Brief Summary in ¶ 0009). 
As per claim 6, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 4. Zhang also discloses the following:
the method of claim 4, wherein computing the set of recommended treatment results comprises: computing the first treatment result using the … model and determining a set of prior patient treatment results that are within a threshold difference from the first treatment result is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system first setting treatment objectives starting parameters then iterating through the expert database values, removing/altering parameters that fall outside of a predetermined threshold).
Zhang and Zhou fail to teach the following. Yin, however, does teach:
the second model is taught in the Detailed Description in ¶ 0066 ¶ 0149, ¶ 0178, and in the Figures at fig. 1B reference character 130  (teaching on a second machine learning model for comparing treatment plans with treatment parameters/results (i.e. tradeoffs) wherein the model is trained using historical patient treatment data).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include two machine learning models for generating patient treatment plans and predicting treatment results of Yin with the motivation of providing a “high quality or best achievable plan for the patient” and “alternative best achievable plans with different organ sparing objectives for treating the patient”  (Yin in the Brief Summary in ¶ 0009).  
As per claim 7, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 1. Zhang also discloses the following:
the method of claim 1 further comprising: receiving a selection from the user of one of the recommended treatment results for optimization wherein the optimization of the selected recommended treatment result comprises applying one or more filtering criteria defined by the user is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system first setting treatment objectives, determining the starting parameters, and setting predetermined thresholds for the objectives);
determining a new set of prior patient treatment results that are within a threshold difference from the selected recommended treatment result and based on the one or more filtering criteria is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system iterating through the expert database values, removing/altering parameters that fall outside of a predetermined threshold); -AND-
and presenting in the user interface the new set of prior patient treatment results to the user for evaluation is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient).
As per claim 8, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 7. Zhang also discloses the following:
the method of claim 7, wherein the filtering criteria comprise one or more of the following: an exclusion of an adverse event from the treatment result is taught in the Detailed Description in column 27 lines 4-15 (teaching on the initial objective functions and applying dose constraints to the organ-at-risk (OAR) to optimize the OAR - it is assumed that OAR sparing is synonymous with "excluding an adverse event"); -AND-
or a threshold limit on an outcome of an adverse event is taught in the Detailed Description in column 27 lines 4-15 and lines 54-59 (teaching on the system utilizing a predetermined threshold for the minimum dosage required to adequately treat the patient while optimizing organ at risk sparing (and thus limiting the likelihood of an adverse event)).
As per claim 9, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 1. Zhang also discloses the following:
the method of claim 1, wherein detecting the at least one contour comprises: determining that a previously-detected contour has been modified or detecting a new contour identifying one or more anatomical structures is taught in the Detailed Description in column 22 lines 17-21 (teaching on the system recognizing and applying physician alterations to the automated contour detected); -AND-
and at least one tumor volume represented by the imaging data is taught in the Detailed Description in column 13 lines 43-46 and 49-51, column 22 lines 28-30, and (teaching on determining the planning target volume which is the principal tumor volume/primary treatment volume).
As per claim 10, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 1. Zhang also discloses the following:
the method of claim 1, wherein the user interface enables the user to manually define one or more contours, remove a previously-detected contour, or modify a previously-detected contour one or more anatomical structures on a visual representation of the imaging data is taught in the Detailed Description in column 22 lines 17-21 (teaching on the system recognizing and applying physician alterations to the automated contour detected).
As per claim 11, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 10. Zhang also discloses the following:
the method of claim 10, wherein the user interface graphically presents is taught in the Figures in fig. 8 and fig. 12f, in the Detailed Description in column 23 lines 20-24, in the Brief Description of the Drawings in column 9 lines 34-37, and in the Summary at column 6 lines 17-18 (teaching on a graphical user interface);
a plurality of adverse events that may result from the set of recommended dose treatment plans is taught in the Figures in fig. 8 and fig. 12 a-f, in the Detailed Description in column 23 lines 20-24 and column 27 lines 4-15, and in the Brief Description of the Drawings in column 9 lines 34-38 (teaching on the display of multiple adverse events, here organ sparing options, for treatment planning by the physician);
a predicted treatment result for the given patient that provides a predicted outcome for each adverse event is taught in the Detailed Description in column 27 lines 18-33 (teaching on providing the physician with information regarding the balancing between the adverse effect weighted); -AND-
the set of prior patient treatment results, wherein each prior patient treatment result provides an outcome for each adverse event, the provided outcome a result of the prior patient dose treatment plan associated with the prior patient treatment result is taught in the Detailed Description in column 27 lines 18-34 and in column 30 table 1 (teaching on the organ sparing treatment parameters and the predicted outcome results - here the outcome results are reported in the predicted target cGy received under each organ sparing parameter setting for comparison by the physician).
As per claim 12, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 11. Zhang also discloses the following:
the method of claim 11, wherein detecting an addition, removal, or modification of at least one contour in the user interface results in computing a new set of recommended treatment results that are displayed in the user interface is taught in the Detailed Description in column 22 lines 17-21 (teaching on the system recognizing and applying physician alterations to the automated contour detected and adjusting the treatment plans accordingly).
As per claim 15, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 1. Zhang also discloses the following:
the method of claim 1, wherein the generated treatment plan comprises a dose treatment plan associated with the selected recommended treatment result for administering to the given patient is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient).
As per claim 40, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 1. Zhang also discloses the following:
the method of claim 1, wherein one or more parameters of a dose treatment plan associated with the selected recommended treatment result are provided to the system for generating the treatment plan for the patient that achieves the selected recommended treatment result is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient).

As per claim 16, Zhang discloses the following limitations: 
one or more non-transitory computer-readable storage media storing executable computer program instructions for creating a radiation treatment plan for a given patient, the instructions performing steps comprising is taught in the Detailed Description in column 14 lines 51-52 and in the Claims in column 54 lines 52-57 (teaching on a computer system with storage and program instructions for generating radiation treatment plans);
receiving imaging data that includes a representation of an interior of a patient who is to receive radiation treatment is taught in the Claims in column 52 lines 62-64 (teaching on the system receiving tumor position information for the patient from an imaging device);
repeatedly performing a treatment planning process comprising is taught in the Summary of the Invention in column 5 lines 28-31 and in the Detailed Description in column 22 lines 35-39 (teaching on repeating the process until a certain threshold of acceptable parameters is met);
detecting at least one contour identifying one or more anatomical structures is taught in the Detailed Description in column 12 lines 16-19 and column 18 lines 12-15 (teaching on determining the isodose contours for prospective plans);
and at least one tumor volume represented by the imaging data is taught in the Detailed Description in column 13 lines 43-46 and 49-51, column 22 lines 28-30, and (teaching on determining the planning target volume which is the principal tumor volume/primary treatment volume);
computing a set of dose treatment plans for the patient based on the at least one contour is taught in the Detailed Description in column 12 lines 47-62 and in the Claims at column 53 lines 8-9 and column 54 lines 11-17 (teaching on the contour affecting the computed dose for the treatment);
and a set of prior patient dose treatment plans is taught in the Detailed Description in column 12 lines 27-28, column 15 lines 18-19, column 21 lines 61-64, and column 29 lines 50-53 (teaching on the system retrieving past patient treatment plans from an expert database that most closely match the needs of the current patient for determining the dose);
computing a set of recommended treatment results for the patient based on the at least one contour is taught in the Detailed Description in column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment);
a set of prior patient treatment results and the set of prior patient dose treatment plans is taught in the Detailed Description in column 33 lines 35-38 and column 29 lines 50-53 (teaching on the AutoPlan system allowing for comparison between the current and past patient results stored in the expert database to a particular treatment plan to assist physicians in selecting the best fit protocol from the automated selection);
wherein each recommended treatment result in the set of recommended treatment results specifies one or more results of delivering a given treatment plan to a patient is taught in the Detailed Description in column 27 lines 4-39 (teaching on the AutoPlan system generating a few different selectable plans, each with different compromises between harming organ's at risk verses successful treatment of the target organ (treated as synonymous to recommended treatment results), wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
presenting in a user interface the set of recommended treatment results to a user for evaluation is taught in the Detailed Description in column 14 line 54 and in the Figures at fig. 1 reference character 110 (teaching on displaying the treatment plans on a user interface device);
presenting in a user interface, in real-time, a modified set of recommended treatment results is taught in the Summary of the Invention in column 5 lines 28-31, in the Detailed Description in column 22 lines 35-39, and 27 lines 4-39 (teaching on repeating the planning process until the desired treatment results of reaching a certain toxicity determined to be effective at treating the area of interest wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
wherein the treatment planning process is repeated until a selection is made by the user of one of the modified set of recommended treatment results is taught in the Summary of the Invention in column 5 lines 28-31, in the Detailed Description in column 22 lines 35-39, and 27 lines 4-39 (teaching on repeating the process until a certain threshold of acceptable parameters is met - the threshold is considered analogous to desired treatment results of reaching a certain toxicity determined to be effective at treating the area of interest); 
and in response to a selection from the user, providing the selected recommended treatment result to a system for generating a treatment plan for the patient that achieves the selected recommended treatment result is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient); -AND-
causing a treatment device to be configured, based on one or more physical parameters associated with the treatment plan, to deliver a treatment to the patient is taught in the Background in column 1 lines 54-56 and in the Detailed Description in col 16 lines 65-67 (teaching on a radiation therapist using the final plan based on a patient physical parameter to deliver the treatment to the patient by a treatment device).
Zhang fails to teach the following. Zhou, however, does teach:
receiving a user input via the user interface providing at least one modified contour; and is taught in the § B.3 Manual revision on p. 147-149 and Fig. 1 on p. 145 (teaching on enabling the user to manually alter the predetermined contours to optimize the treatment planning); -AND-
generated based on the at least one modified contour and the second model is taught in the § I Introduction on p. 142-143 (teaching on utilizing both automatic contour detection (treated here as the second model) with manual optimization to replan treatment to produce the highest treatment precision within a treatment planning software system).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system to Zhang to include manual manipulation of the machine determined contour data points of Zhou with the motivation of improving “the accurate contour delineation of the target and/or organs at risk (OAR) [that] is essential in treatment planning for image-guided radiation therapy (IGRT)”(Zhou in the Abstract on p. 141).
Zhang and Zhou fail to teach the following. Yin, however, does teach:
a first model that maps patient contours to dose treatment plans and is trained based on one or more machine-learning techniques is taught in the Detailed Description in ¶ 0066, ¶ 0058, and in the Figures at fig. 1B reference character 128  (teaching on a first machine learning model for mapping patient contour/feature data to treatment plans); -AND-
and a second model that maps dose treatment plans to treatment results and is trained based on the set of prior patient treatment results and the set of prior patient dose treatment plans using one or more machine-learning techniques is taught in the Detailed Description in ¶ 0066 ¶ 0149, ¶ 0178, and in the Figures at fig. 1B reference character 130  (teaching on a second machine learning model for comparing treatment plans with treatment parameters/results (i.e. tradeoffs) wherein the model is trained using historical patient treatment data).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include two machine learning models for generating patient treatment plans and predicting treatment results of Yin with the motivation of providing a “high quality or best achievable plan for the patient” and “alternative best achievable plans with different organ sparing objectives for treating the patient”  (Yin in the Brief Summary in ¶ 0009). 
As per claim 17, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 16. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 16, wherein a treatment result represents a set of one or more adverse events wherein each adverse event is associated with one or more of the following outcomes is taught in the Detailed Description in columns 33-34 table 2 (teaching on treatment plan result predictions (P+ % column) association with other outcome specific probabilities);
a probability of level of toxicity to each identified anatomical structure is taught in the Detailed Description in column 30 lines 10-11 and table 1 (teaching on the base objective function for determining the treatment dosage probability including the dosage boundaries for the surrounding organs (measured in radiation absorption - centigray (cGy))); -AND-
or a highest probable level of toxicity to each identified anatomical structure is taught in the Detailed Description in column 30 lines 12-15 and table 1 and in column 31 lines 14-15 (teaching on the base objective function for determining the treatment dosage probability including the dosage maximum boundary for the surrounding organs (measured in radiation absorption - centigray (cGy))).
As per claim 18, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 16. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 16, wherein a first treatment result of the set of recommended treatment results is a predicted treatment result that is generated using the… model is taught in the Detailed Description in columns 33-34 table 2 (teaching on treatment plan result predictions (P+ % column) association with other outcome specific probabilities); -AND-
based on a plurality of prior patient dose treatment plans and treatment results associated with the plurality of prior patient dose treatment plans is taught in the Detailed Description in column 15 lines 29-34, column 29 lines 7-8, and in the Brief Summary in column 4 lines 14-18 (teaching on the treatment result recommendations being derived from previous patients with a similar prognosis' response to a specific treatment plan).
Zhang and Zhou fail to teach the following. Yin, however, does teach:
the second model is taught in the Detailed Description in ¶ 0066 ¶ 0149, ¶ 0178, and in the Figures at fig. 1B reference character 130  (teaching on a second machine learning model for comparing treatment plans with treatment parameters/results (i.e. tradeoffs) wherein the model is trained using historical patient treatment data).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include two machine learning models for generating patient treatment plans and predicting treatment results of Yin with the motivation of providing a “high quality or best achievable plan for the patient” and “alternative best achievable plans with different organ sparing objectives for treating the patient”  (Yin in the Brief Summary in ¶ 0009). 
As per claim 19, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 18. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 18, wherein the … model is further based on a medical history of the prior patients associated with the plurality of prior patient dose treatment plans is taught in the Detailed Description in column 6 lines 62-64, column 15 lines 29-33, and column 29 lines 50-53 (teaching on the system storing previous patient treatment histories in the expert database for determining the current patient's treatment recommendations).
Zhang and Zhou fail to teach the following. Yin, however, does teach:
the second model is taught in the Detailed Description in ¶ 0066 ¶ 0149, ¶ 0178, and in the Figures at fig. 1B reference character 130  (teaching on a second machine learning model for comparing treatment plans with treatment parameters/results (i.e. tradeoffs) wherein the model is trained using historical patient treatment data).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include two machine learning models for generating patient treatment plans and predicting treatment results of Yin with the motivation of providing a “high quality or best achievable plan for the patient” and “alternative best achievable plans with different organ sparing objectives for treating the patient”  (Yin in the Brief Summary in ¶ 0009). 
As per claim 20, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 18. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 18, the instructions performing steps for computing the set of recommended treatment results further comprising: computing the first treatment result using the … model and determining a set of prior patient treatment results that are within a threshold difference from the first treatment result is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system first setting treatment objectives starting parameters then iterating through the expert database values, removing/altering parameters that fall outside of a predetermined threshold).
Zhang and Zhou fail to teach the following. Yin, however, does teach:
the second model is taught in the Detailed Description in ¶ 0066 ¶ 0149, ¶ 0178, and in the Figures at fig. 1B reference character 130  (teaching on a second machine learning model for comparing treatment plans with treatment parameters/results (i.e. tradeoffs) wherein the model is trained using historical patient treatment data).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include two machine learning models for generating patient treatment plans and predicting treatment results of Yin with the motivation of providing a “high quality or best achievable plan for the patient” and “alternative best achievable plans with different organ sparing objectives for treating the patient”  (Yin in the Brief Summary in ¶ 0009).  
As per claim 21, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 16. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 16, the instructions performing steps further comprising: receiving a selection from the user of one of the recommended treatment results for optimization wherein the optimization of the selected recommended treatment result comprises applying one or more filtering criteria defined by the user is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system first setting treatment objectives, determining the starting parameters, and setting predetermined thresholds for the objectives);
determining a new set of prior patient treatment results that are within a threshold difference from the selected recommended treatment result and based on the one or more filtering criteria is taught in the Detailed Description in column 22 lines 10-40, column 22 lines 41-52, and in column 30 lines 46-52 (teaching on the system iterating through the expert database values, removing/altering parameters that fall outside of a predetermined threshold); -AND-
and presenting in the user interface the new set of prior patient treatment results to a user for evaluation is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient).
As per claim 22, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 16. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 16, the instructions performing steps for populating the user interface comprising: presenting the imaging data that includes the representation of the interior of the patient who is to receive radiation treatment is taught in the Claims in column 52 lines 62-64 (teaching on the system receiving tumor position information for the patient from an imaging device)
presenting the at least one detected contour identifying one or more anatomical structures is taught in the Detailed Description in column 12 lines 16-19 and column 18 lines 12-15 (teaching on determining the isodose contours for prospective plans);
and at least one tumor volume represented by the imaging data is taught in the Detailed Description in column 13 lines 43-46 and 49-51, column 22 lines 28-30, and (teaching on determining the planning target volume which is the principal tumor volume/primary treatment volume);
presenting a plurality of adverse events that may result from the set of recommended dose treatment plans; and is taught in the Figures in fig. 8 and fig. 12 a-f, in the Detailed Description in column 23 lines 20-24 and column 27 lines 4-15, and in the Brief Description of the Drawings in column 9 lines 34-38 (teaching on the display of multiple adverse events, here organ sparing options, for treatment planning by the physician);
presenting the set of recommended treatment results comprising: a first treatment result for the given patient that provides a predicted outcome for each adverse event and one or more additional treatment results is taught in the Detailed Description in columns 33-34 table 2 (teaching on treatment plan result predictions (P+ % column) association with other outcome specific probabilities); -AND-
wherein each additional treatment result provides an outcome for each adverse event, the provided outcome a result of a prior patient dose treatment plan associated with the prior patient treatment result is taught in the Detailed Description in column 27 lines 18-34 and in column 30 table 1 (teaching on the organ sparing treatment parameters and the predicted outcome results - here the outcome results are reported in the predicted target cGy received under each organ sparing parameter setting for comparison by the physician).
As per claim 23, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 22. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 22, the instructions performing steps for populating the user interface further comprising: detecting an addition, removal, or modification of at least one detected contour is taught in the Detailed Description in column 22 lines 17-21 (teaching on the system recognizing and applying physician alterations to the automated contour detected and adjusting the treatment plans accordingly);
creating a new set of contours comprising any added contours, any modified contours, and any previously-detected contours that are un-modified is taught in the Detailed Description in column 22 lines 17-21 (teaching on the system recognizing and applying physician alterations to the automated contour detected); -AND-
upon detection, computing a new set of recommended treatment results based on the new set of contours; and presenting the new set of recommended treatment results is taught in the Detailed Description in column 22 lines 17-21 (teaching on the system recognizing and applying physician alterations to the automated contour detected and adjusting the treatment plans accordingly).
As per claim 41, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 16. Zhang also discloses the following:
the one or more non-transitory computer-readable storage media of claim 16, wherein one or more parameters of a dose treatment plan associated with the selected recommended treatment result are provided to the system for generating the treatment plan for the patient that achieves the selected recommended treatment result is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient).

As per claim 24, Zhang discloses the following limitations: 
a computer system for creating a radiation treatment plan for a given patient, the instructions performing steps, comprising: one or more non-transitory computer-readable storage media storing executable computer program instructions comprising instructions for is taught in the Detailed Description in column 14 lines 51-52 and in the Claims in column 54 lines 52-57 (teaching on a computer system with storage and program instructions for generating radiation treatment plans);
receiving imaging data that includes a representation of an interior of a patient who is to receive radiation treatment is taught in the Claims in column 52 lines 62-64 (teaching on the system receiving tumor position information for the patient from an imaging device);
repeatedly performing a treatment planning process comprising is taught in the Summary of the Invention in column 5 lines 28-31 and in the Detailed Description in column 22 lines 35-39 (teaching on repeating the process until a certain threshold of acceptable parameters is met);
detecting at least one contour identifying one or more anatomical structures is taught in the Detailed Description in column 12 lines 16-19 and column 18 lines 12-15 (teaching on determining the isodose contours for prospective plans);
and at least one tumor volume represented by the imaging data is taught in the Detailed Description in column 13 lines 43-46 and 49-51, column 22 lines 28-30, and (teaching on determining the planning target volume which is the principal tumor volume/primary treatment volume);
computing a set of dose treatment plans for the patient based on the at least one contour is taught in the Detailed Description in column 12 lines 47-62 and in the Claims at column 53 lines 8-9 and column 54 lines 11-17 (teaching on the contour affecting the computed dose for the treatment);
and a set of prior patient dose treatment plans is taught in the Detailed Description in column 12 lines 27-28, column 15 lines 18-19, column 21 lines 61-64, and column 29 lines 50-53 (teaching on the system retrieving past patient treatment plans from an expert database that most closely match the needs of the current patient for determining the dose);
computing a set of recommended treatment results for the patient based on the at least one contour is taught in the Detailed Description in column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment);
a set of prior patient treatment results and the set of prior patient dose treatment plans is taught in the Detailed Description in column 33 lines 35-38 and column 29 lines 50-53 (teaching on the AutoPlan system allowing for comparison between the current and past patient results stored in the expert database to a particular treatment plan to assist physicians in selecting the best fit protocol from the automated selection);
wherein each recommended treatment result in the set of recommended treatment results specifies one or more results of delivering a given treatment plan to a patient is taught in the Detailed Description in column 27 lines 4-39 (teaching on the AutoPlan system generating a few different selectable plans, each with different compromises between harming organ's at risk verses successful treatment of the target organ (treated as synonymous to recommended treatment results), wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
presenting in a user interface the set of recommended treatment results to a user for evaluation is taught in the Detailed Description in column 14 line 54 and in the Figures at fig. 1 reference character 110 (teaching on displaying the treatment plans on a user interface device);
presenting in the user interface, in real-time, a modified set of recommended treatment results is taught in the Summary of the Invention in column 5 lines 28-31, in the Detailed Description in column 22 lines 35-39, and 27 lines 4-39 (teaching on repeating the planning process until the desired treatment results of reaching a certain toxicity determined to be effective at treating the area of interest wherein the physician can view the different recommended treatment results via a sliding bar to the different treatment recommendations and view the corresponding plan to achieve said results);
wherein the treatment planning process is repeated until a selection is made by the user of one of the modified set of recommended treatment results is taught in the Summary of the Invention in column 5 lines 28-31, in the Detailed Description in column 22 lines 35-39, and 27 lines 4-39 (teaching on repeating the process until a certain threshold of acceptable parameters is met - the threshold is considered analogous to desired treatment results of reaching a certain toxicity determined to be effective at treating the area of interest);
in response to a selection from the user, providing the selected recommended treatment result to a system for generating a treatment plan for the patient that achieves the selected recommended treatment result is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient); 
causing a treatment device to be configured, based on one or more physical parameters associated with the treatment plan, to deliver a treatment to the patient; and is taught in the Background in column 1 lines 54-56 and in the Detailed Description in col 16 lines 65-67 (teaching on a radiation therapist using the final plan based on a patient physical parameter to deliver the treatment to the patient by a treatment device); -AND-
and a processor for executing the computer program instructions is taught in the Detailed Description in column 14 lines 51-52 and in the Claims in column 54 lines 52-57 (teaching on a computer system with storage, program instructions, and a processor).
Zhang fails to teach the following. Zhou, however, does teach:
receiving a user input via the user interface providing at least one modified contour; and is taught in the § B.3 Manual revision on p. 147-149 and Fig. 1 on p. 145 (teaching on enabling the user to manually alter the predetermined contours to optimize the treatment planning); -AND-
generated based on the at least one modified contour and the second model is taught in the § I Introduction on p. 142-143 (teaching on utilizing both automatic contour detection (treated here as the second model) with manual optimization to replan treatment to produce the highest treatment precision within a treatment planning software system).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system to Zhang to include manual manipulation of the machine determined contour data points of Zhou with the motivation of improving “the accurate contour delineation of the target and/or organs at risk (OAR) [that] is essential in treatment planning for image-guided radiation therapy (IGRT)” (Zhou in the Abstract on p. 141).
Zhang and Zhou fail to teach the following. Yin, however, does teach:
a first model that maps patient contours to dose treatment plans and is trained based on one or more machine-learning techniques is taught in the Detailed Description in ¶ 0066, ¶ 0058, and in the Figures at fig. 1B reference character 128  (teaching on a first machine learning model for mapping patient contour/feature data to treatment plans); -AND-
and a second model that maps dose treatment plans to treatment results and is trained based on the set of prior patient treatment results and the set of prior patient dose treatment plans using one or more machine-learning techniques is taught in the Detailed Description in ¶ 0066 ¶ 0149, ¶ 0178, and in the Figures at fig. 1B reference character 130  (teaching on a second machine learning model for comparing treatment plans with treatment parameters/results (i.e. tradeoffs) wherein the model is trained using historical patient treatment data).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system with manual manipulation of the machine determined contour data points to Zhang and Zhou to include two machine learning models for generating patient treatment plans and predicting treatment results of Yin with the motivation of providing a “high quality or best achievable plan for the patient” and “alternative best achievable plans with different organ sparing objectives for treating the patient”  (Yin in the Brief Summary in ¶ 0009). 
As per claim 42, Zhang, Zhou, and Yin discloses all of the limitations of claim 24. Zhang also discloses the following:
the computer system of claim 24, wherein one or more parameters of a dose treatment plan associated with the selected recommended treatment result are provided to the system for generating the treatment plan for the patient that achieves the selected recommended treatment result is taught in the Detailed Description in column 14 lines 51-52 and column 27 lines 4-39 (teaching on the system allowing the physician to alter the treatment plan based in part on the specific contour of the patient's diseased area and the resulting damage to the surrounding vital organs for each different treatment, and once the plan is selected, generating a radiation treatment plan for the patient).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent No. 8,986,186) [hereinafter Zhang] in view of Wu Zhou and Yaoqin Xie, Interactive contour delineation and refinement in treatment planning of image-guided radiation therapy, 15(1) J of Applied Clinical Med Physics 141-166 (Nov. 1, 2014)[hereinafter Zhou] in further view of Yin et al. (US Patent Pub No 2016/0129,282)[hereinafter Yin] in further view of UX User Experience, GUI Design advice on Add/Remove/Edit form (Apr. 8 2013)[hereinafter UX]. 
As per claim 13, the combination of Zhang, Zhou, and Yin discloses all of the limitations of claim 11. Zhang also discloses the following: 
the method of claim 11, wherein the user interface comprises a list of additional adverse events that may be selected for display in the user interface, such that an outcome of each selected adverse event is displayed in the user interface is taught in the Claims in column 53 lines 45-48 (teaching on changing the objective function after re-analyzing tumor data between treatments - note that objective functions include organ avoidance options to reduce adverse damage to surrounding organs).
Zhang, Zhou, and Yin fails to teach the following limitation. UX, however, does teach: 
and wherein the user interface is configured to allow a user to remove one or more of the adverse events from displaying in the user interface is taught in the first up-voted answer on p. 4 figure 2 pop-up (teaching on a GUI that allows the user to delete a data entry point).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radiation treatment planning system of Zhang, Zhou, and Yin to include the option to remove a data entry view point from a graphical user interface as taught by UX with the motivation of making “the most important information… immediately visible” on the interface (UX in the original posted question on p. 1). 


Response to Arguments
Applicant's arguments filed 13 September 2021 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant’s arguments are addressed in the order in which the claims are to analyzed under MPEP § 2016(III) Summary of Analysis and Flowchart and not necessarily in the order presented by Applicant.
Step 2A — Judicial Exception Analysis, Prong 1:
Applicant first asserts that the amended claims do not fall within the subject matter groupings outlined in the 2019 October PEG. First, Applicant argues that because the claim limitations require a computer and elements of a computer system, such as a display and user interface, the claims cannot be directed towards the human interactions abstract idea grouping (note Applicant asserted that the models trained based on machine learning techniques is also not a human activity, but as Examiner never qualified it as such, the models will only be discussed in regards to the mental process abstract idea grouping). Examiner disagrees. The use of a computer/computing environment does not necessarily disqualify a claim from being directed towards the human activity subgroup. As outlined in the Final Rejection mailed 12 July 2021, the steps of receiving [an image] that includes a representation of an interior of a patient who is to receive radiation treatment; presenting the set of recommended treatment results to a user for evaluation, receiving a user input providing at least one modified contour; and presenting, in real-time, a modified set of recommended treatment results generated based on the at least one modified contour and the first model, wherein the treatment planning process is repeated until a selection is made by the user of one of the set of recommended treatment results; and in response to a selection from the user, providing the selected recommended treatment result to a system for generating a treatment plan for the patient that achieves the selected recommended treatment result may be considered functions performable in the mind with pen and paper, they may also amount to methods of organizing human activity which includes functions relating to interpersonal and interpersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity ( MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people). Examiner emphasizes that the October 2019 Update: Subject Matter Eligibility on p. 5 and MPEP § 2106.04(a)(2)(II) state that certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping. Here, the receiving image data, presenting treatment recommendations, presenting a modified recommendation, and returning a new modified recommendation selection are all methods of organizing human activity.
Applicant then asserts that the claims are not directed towards mental processes because the instant claims are expressly performed by a computer system. The use of a computer system does not preclude a claim from being directed towards a mental process - the use of electronic means for performing the abstract idea is not enough to overcome Step 2A Prong 1 (2019 Revised Patent Subject Matter Eligibility Guidance, 84 FED. REG. 4 (January 7, 2019) at p. 8 footnote 54 further citing Intellectual Ventures | LLC v. Symantec Corp., 838 F.3d 1307, 1316-18 (Fed. Cir. 2016) where the electronic implementation of human activity was not adequate to overcome Step 2A Prong 1). In regards to the machine learning models, the amendments to the machine learning fail to provide a meaningful limitation. For a machine learning model to be considered a meaningful limitation beyond the use of the model by a system, the model must be generated via training data, iteratively updated, and utilized within the claim language. Here, the neither model is claimed in a manner requiring generation or training. Instead, the pre/remotely developed/trained model is used by the abstract idea. Therefore, the claims are not subject matter eligible because the models are considered well-understood, routine, and conventional, and the claim language lacks limitations requiring more than just the utilization of the predetermined models.
Step 2A — Judicial Exception Analysis, Prong 2: 
Applicant asserts that the amended claims recite limitations that integrate any purported abstract idea into a practical application — here, the configuration of the treatment device to deliver treatment to a patient based on one or more physical parameters associated with a generated treatment plan. Applicant disagrees that the configuration of the treatment device is post solution activity because the delivery of the actual treatment based on the physical parameters of the generated treatment plan is a significant and necessary element for delivering the treatment to a patient. While Examiner may agree that the configuration of the treatment device is necessary for delivering treatment to a patient (and therefore treated as an additional element to the abstract idea), when considering if the delivery of a particular treatment and prophylaxis is considered a practical application under Step 2A Prong Two, Examiner considered the factors presented in MPEP § 2106.04(d)(2). * Factor A. The treatment plan determined from the abstract idea is not "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). Here, the treatment delivered is not specified. The only limitation regarding the type of treatment receiving imaging data that includes a representation of an interior of a patient who is to receive radiation treatment. The determined treatment that is delivered is never specifically radiation, and the treatment device is never automatically started (only configured to deliver a treatment). Finally, the delivery of the treatment from a treatment device may be manually programed by a human and not integrated into the computer system performing the abstract idea. * Factor B. The treatment limitation does not have a significant relationship to the judicial exception — that is it does not integrate the law of nature into a practical application. As stated above, because the delivered treatment type is not defined, any possible treatment could not reasonably be considered known in the art as a treatment for any tumor. * Factor C. The treatment or prophylaxis limitation does not impose meaningful limits on the judicial exception and is only extra-solution activity or a field-of-use (see MPEP § 2106.05(g))). The administering step of the radiation treatment according to a generated treatment plan is well known, nominally related to the inventive concept of creating the treatment plan, and amount to necessary data output similar to that of In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016). The step does not add a meaningful limitation to the process of determining a treatment plan for a patient. Therefore, the claims only recite the prophylactic step as a tool which only serves to as insignificant post solution activity (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
 Step 2B — Additional Elements that Amount to Significantly More: 
Applicant presents the claims limitations of computing a set of dose treatment plans for the patient based on the at least one contour, a set of prior patient dose treatment plans, and a first model that maps patient contours to dose treatment plans and is trained based on one or more machine-learning techniques, and computing a set of recommended treatment results for the patient based on the at least one contour, a set of prior patient treatment results, the set of prior patient dose treatment plans, and a second model that maps dose treatment plans to treatment results and is trained based on the set of prior patient treatment results and the set of prior patient dose treatment plans using one or more machine-learning techniques as not well understood, routine, or conventional, and notes that because said limitations are not present in the prior art, they cannot be considered conventional or routine. Examiner first notes that the consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field — the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int'l, 134 S. Ct. 2347, 1357 (2014). Next, Applicant asserts that Examiner has failed to provide evidence that the said limitations are well-known, routine, or conventional. Examiner must provide evidence of conventionality for the additional elements — not all limitations. Furthermore, while there are certain additional elements the courts have provided guidance regarding their conventionality, Examiner provided adequate evidence regarding the model developed using machine learning techniques. If Applicant believes said examples are inadequate, Examiner suggests providing detail as to why the specific example fails to show the conventionality of the additional element as mere statements of patentability fail to comply with 37 CFR 1.111(b).
Finally, Applicant asserts that the amended claims pose no danger of preempting an abstract idea in that the claims do not seek to “tie up” a judicial exception. Examiner disagrees. A claim that does not qualify as eligible after Step 2B of the full analysis would not be suitable for the streamlined analysis, because the claim lacks self-evident eligibility (MPEP § 2106.06(a) Eligibility is Self-Evident).

Applicant’s arguments, filed 13 September 2021 with respect to 35 USC § 103 have been have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Yin, as per the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ge et al., A planning quality evaluation tool for prostate adaptive IMRT based on machine learning, 38(2) MED. PHYS. 719-726 (Feb 2011) teaching on a machine learning generated treatment model for radiation treatment planning using past patient treatment plans and results determined via timed imaging of treated area in the § II.A. Patient data on p. 720, II.D. SVR and model training on p. 721-722, and V. CONCLUSIONS on p. 726.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626